AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of I   \
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      '
                                                                              JUDGMENT IN A CRIMINAL CASE
                                     V.                                       (For Offenses Committed On or After November 1, 1987)


                   Bryan Apodaca-Dominguez                                     Case Number: 3:19-mj-22167

                                                                              Jesus Mosqueda
                                                                              Defendant's Attorney


REGISTRATION NO. 24827408

THE DEFENDANT:
 0 pleaded guilty to count(s) 1 of Complaint
                                          ---~---------,--------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                   Nature of Offense                                                            Count Number(s)
. 8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                  1

 •    The defendant has been found not guilty on count( s)
                                                                         -------------------
 •    Count( s)
                   ------------------
                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •    TIME SERVED
                                                                         ✓    \ <2()
                                                                         b __________ days

  0 Assessment: $10 WAIVED                        0 Fine: WAIVED
  0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Friday, June 14, 2019
                                                                            Date of Imposition of Sentence


                                                                             ~~~
               //"'>,
            _J::,:./ )
            _ _c_
 Received7 ,.,.~   ../ _ _ _ _ __
         /     DUSM                                                         HONORABLE ROBERT A. MCQUAID
                                                                            UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                      3:19-mj-22167
